Citation Nr: 1825524	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-30 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide agent/Agent Orange exposure.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Army from March 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran filed his notice of disagreement, and timely filed his substantive appeal for the prostate cancer claim.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicide agents/Agent Orange (AO) during his period of service in Udorn, Thailand.

2.  The Veteran's prostate cancer was caused by his exposure to herbicide agents/AO during service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA and its implementing regulations describe, in part, VA's legal duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  This appeal has been considered with respect to VA's duties to notify and assist.  However, given the favorable outcome in this decision represents a full grant of the issue at hand, further explanation of how VA has fulfilled its obligations is not necessary.

II.  Legal Criteria

The Veteran seeks service connection for prostate cancer, which he contends was caused by exposure to herbicide agents in Vietnam and Thailand.  See April 2012 Statement in Support.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. §§ 1116; 38 C.F.R. § 3.307.  Importantly, "[s]ervice in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. 3.307(a)(6)(iii).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H ("M21-1").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Special consideration of herbicide agent exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  See M21-1, Part IV.ii.1.H.5.a.  If a veteran served in the U.S. Air Force in Thailand during the Vietnam era at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang Royal Thai Air Force Base (RTAFB) as an Air Force security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, herbicide exposure should be conceded on a facts-found or direct basis.  See M21-1, Part IV.ii.1.H.5.b.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (including prostate cancer) to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1112; 38 C.F.R. § 3.307, 3.309(e).

III.  Analysis

The Veteran's STRs reflect service at Udorn RTAFB from May 1969 to April 1970.  Although his MOS is listed as a Morse code interceptor, the Veteran asserts that he traveled through Udorn befriending locals in Thailand so as to learn and improve his conversational fluency with the language.  See September 2015 C&P Examination.  The Veteran's statements appear to relate to his training in Morse code, voice, and teletype.  He served in Udorn in the 7th RRFS (Radio Research Field Station) which he described as an intelligence position.  The Board finds the Veteran credible with respect to his claims of traveling in Udorn, which would put him near the perimeter of the base on occasion.  As such, the Veteran is presumed exposed to herbicide agents.

The evidence also reflects a diagnosis of prostate cancer.  See June 2006 Private Treatment Record.  

Because the Veteran was exposed to herbicide agents at Udorn RTAFB and now has prostate cancer, service connection for prostate cancer is presumed.  The appeal is granted.


ORDER

Service connection for prostate cancer, to include as due to herbicide agent/Agent Orange exposure, is granted.  



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


